Citation Nr: 0400020	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-19 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for recurrent right 
ankle sprain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
hepatitis.  

4.  Entitlement to an increased (compensable) evaluation for 
left inguinal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953, and from February 1954 to March 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision.  The 
veteran filed a notice of disagreement in December 2001.  The 
RO issued a statement of the case in November 2002.  The RO 
received the veteran's substantive appeal in December 2002.  

For the reasons explained below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  

As a final preliminary matter, the Board notes that, in a 
January 2003 rating decision, the RO denied service 
connection for a left ankle condition, low back condition and 
a kidney condition.  In a July 2003 Written Brief 
Presentation sent directly to the Board, the veteran's 
representative noted its disagreement with the January 2003 
rating decision.  The Board notes that a notice of 
disagreement must be filed at the RO and not with the Board.  
See 38 U.S.C.A. § 7105(b)(1) (providing that a notice of 
disagreement must be filed with the agency of original 
jurisdiction that entered the determination).  Accordingly, 
these issues are referred to the RO for appropriate action.  






REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), signed in November 2000, is applicable in this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Initially, the Board notes that the medical evidence 
currently of record is not sufficient to decide the claim on 
appeal. The Board acknowledges that the veteran underwent VA 
examinations June 2001.  However, where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In these cases, the 
veteran has not been examined in over two years and no 
additional medical evidence has been received upon which the 
Board can properly evaluate the current severity of the 
veteran's service-connected disabilities.  Accordingly, the 
Board finds that further examinations, to include all 
appropriate diagnostic and clinical testing, is warranted.  
See 38 U.S.C.A. § 5103A (West 2002).  

The veteran is hereby notified that failure to report to any 
such scheduled examination(s), without good cause, will 
result in a denial of the claim(s) for increase.  See 38 
C.F.R. § 3.655(b) (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file copy(ies) 
of the notice(s) of the examination(s) sent to him by the 
pertinent VA medical facility..  

Prior to arranging for the veteran to undergo an examination, 
the RO should obtain and associate with the claims file all 
outstanding VA treatment records or any identified private 
treatment.  In this regard, the veteran has reportedly 
received recent treatment at the VA Medical Center (VAMC) in 
Salisbury, North Carolina.  Such records have not been 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding treatment records from the 
identified VA facility, following the procedures prescribed 
in 38 C.F.R. § 3.159(c) (2003), as regards requesting medical 
records from Federal facilities. 

The Board also finds that the RO give the veteran another 
opportunity to present information and/or evidence pertinent 
to each claim on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  



Accordingly, these issues are hereby REMANDED to the RO (via 
the AMC in Washington, D.C.), for the following action:  

1.  The RO should obtain all outstanding 
records of psychiatric evaluation and/or 
treatment of the veteran from the 
Salisbury VAMC, following the procedures 
set forth in 38 C.F.R. § 3.159 (2003).  
All records and/or responses received 
should be associated with the claims 
file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if needed, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing). 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
examinations at an appropriate VA medical 
facility to determine obtain information 
as to the current severity of his 
service-connected right ankle disability, 
asthma, hepatitis and left hernia.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings reported in detail.  
Each examiner should also set forth all 
examination findings, together with a 
complete rationale for the comments 
expressed, in a printed (typewritten) 
report. 

Regarding the right ankle disability, the 
examiner should specifically indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
ankle.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  He or she should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use of the right 
ankle, to the extent possible.  The 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.  Based upon the 
examination findings, the examiner should 
offer an opinion as to whether the right 
ankle is productive or "moderate" or 
"marked" limitation of motion.  

As regards the veteran's asthma, the 
examiner should arrange for pulmonary 
function studies to be accomplished.  The 
examiner is requested to report the 
frequency and severity of any asthmatic 
attacks, and also state whether the 
veteran requires daily or intermittent 
use of systemic (oral or parenteral) 
high-dose corticosteroids or 
immunosuppressive medications.  

With respect to the veteran's hepatitis, 
the examiner should specifically indicate 
whether there is any residual disability 
attributable to the hepatitis to include 
daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly).  
The examiner should report whether there 
are any incapacitating episodes 
associated with hepatitis.  If so, the 
duration and symptoms associated with any 
incapacitating episodes should be 
reported as well.  

With respect to any left inguinal hernia 
found to be present, the examiner should 
describe its size, indicate whether it is 
small, readily reducible and well 
supported by a truss or belt and whether 
it is irremediable.  The examiner should 
specifically assess the nature and extent 
of any pain associated with the 
disability.  

5.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable.

6.  To help avoid future remand, the RO 
should ensure that all requested action 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
on the basis of all pertinent evidence 
and legal authority.  If the veteran 
fails to report to any scheduled VA 
examination, the RO should apply the 
provisions of 3.655, as appropriate.

9.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



